DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-23 and 26-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 1-18-22.
Applicant's election with traverse is not found persuasive because each group listed incorporates 2-way distinctness that creates search burden.  M.P.E.P. 806.04(f) Restriction Between Mutually Exclusive Species discloses: Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive.  Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.
The requirement is still deemed proper and is therefore made FINAL.
In light of the multiple structural 112 issues with regards to claims 24 and 25 with the elected embodiment (Figures 1A-E), the Examiner invites Applicant to make an alternate election of an independent claim group that is more closely associated with the elected embodiment.  Basically, Applicant can pick another independent claim group that has the structures of Figures 1A-E (i.e. control module, motor) and then move claims 24 and 25 to a withdrawn state.  The alternative is to amend claims 24 and 25 to remove the structures not incorporated by the elected embodiment. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  It is noted that these objections are being made with regards to the elected embodiment (Figs 1A-E) only.  Therefore:
The support portion, jointing portion, magnetic member, elastic material, clamp, hole, bearing, tenon, concave-convex structure, tube structure, threaded structure, columnar structure, sawtooth structure, of claim 24;
The middle section and elastic body, of claim 25;
It is noted that some of these items may be shown in Figures 1A-E.  Labeling the items that are shown in these Figures will overcome this objection.  If an item is important enough to claim, it is important enough to be labeled in the Figures.  It is also noted that adding structures to Figures 1A-E can be considered new matter if there is no support that this particular embodiment can have the items. 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
With regards to claims 24 and 25, the specification fails to provide any insight on how the embodiment of Figures 1A-E incorporate the support portion, jointing portion, magnetic member, elastic material, clamp, hole, bearing, tenon, concave-convex structure, tube structure, threaded structure, columnar structure, sawtooth structure,
middle section, and elastic body structures.  The portion of the specification directed to Figures 1A-E do not disclose most of these terms.  For example, the embodiment of Figures 1A-E incorporate structures power source, control module with the units, motor, and counter weight.  These structures cannot be represented by the limitations currently utilized in claims 24 and 25.  Since the embodiment of Figures 1A-E has been elected, the claims will be interpreted in light of the structures that Figures 1A-E incorporates only.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 24 and 25, it is unclear what structures represent the support portion, jointing portion, magnetic member, elastic material, clamp, hole, bearing, tenon, concave-convex structure, tube structure, threaded structure, columnar structure, sawtooth structure, middle section, and elastic body in Figures 1A-E.  The portion of the specification directed to Figures 1A-E do not disclose most of these terms.  For example, the embodiment of Figures 1A-E incorporate structures power source, control module with the units, motor, and counter weight.  These structures cannot be represented by the limitations currently utilized in claims 24 and 25.  Since the embodiment of Figures 1A-E has been elected, the claims will be interpreted in light of the structures that Figures 1A-E incorporates only.
Claims
It is to be noted that claims 24 and 25 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07 March 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724